Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what is meant by “when the total mass of component (D) in the composition is 100% by mass” as this does not allow for any other components.
	In claim 1 it is unclear what is intended by “strain rate” and how this is measured.  This is not disclosed in the specification and does not appear to be a common measure-ment in the art.  Note for instance that page 39 of the specification measures the shear rate of the composition, not the strain rate.  This is what is tested in the working examples.
	In claim 5, reference to “the surface treatment” lacks antecedent basis.
	In claim 7 it is unclear what weight to give the term “some” as this is not a specific amount.  This is true particularly since the range of 0 to .7 appears to allow for a component (B) that is completely made of linear organohydrogenpolysiloxanes having at least 2 such atoms on a side chain.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al.
	Fukui et al. teach a thermally conductive composition which contains each of components (A) to (F).  
	Paragraphs 25 and 26 and on teach component (A), including the specific viscosity range. 	
	Paragraph 30 and on teach component (D) in ranges that include the specific upper limits of 2,500 and 2,000.  These ranges, and the specifically delineated upper values that fall within the claimed range, meet (D).
	Paragraph 32 and on teach various compounds that meet the requirement of (F) as claimed.  Note for instance the specific compounds in paragraphs 41 and on, 115 and on and 120.  Paragraph 146 teaches a preferred amount of such a silane of from .1 to 5 parts.
	Paragraphs 147 and 150 teach the addition of an alkoxysilane meeting claimed (E). 
	Paragraph 155 and 156 teach the SiH siloxane meeting claimed (B) as well as the SiH to alkenyl ratio as claimed.
	Paragraphs 157 and 158 teach the platinum catalyst (C). 
 
	1) 	This teaching differs from that claimed in that it does not teach the specific ratio of (E) to (F) as claimed.  Note that the end of paragraph 149 teaches using the silane (E) in combination with (F) and both are taught as being useful within the claimed range as the preferred ranges for (E) and (F) are from .001 to 5 parts and from .1 to 5 parts, respectively (paragraphs 151 and 146)
	From this one having ordinary skill in the art would have been motivated to adjust the amounts of silane corresponding to (E) and polysiloxane (F) in an effort to optimize the properties associated therewith.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the skilled artisan would have found a combination of the claimed silane (E) and siloxane (F) in an amount and range as claimed to have been obvious.  

	2)	This also differs from that claimed in that it does not teach a specific thermal conductivity range. The Examiner notes, though, that Fukui et al. show various specific compositions that meet this requirement.  See for instance Table 2.  Further-more see paragraphs 30 and on which teach that the amount of filler therein adjusts the thermal conductivity such that the skilled artisan would have been motivated to adjust and/or optimize the thermal conductivity of the composition therein in a manner that is appropriate with the final utility.  As such a thermal conductivity value within the claimed range would have been obvious.

	3) 	This also differs from that claimed in that it does not teach the claimed strain rate.  While it is unclear what this is (note the 112 rejection supra) this is a property that is associated with the viscosity of the composition.  Please note that both the surface treating agents (C) and the silane are used to adjust the viscosity of the composition therein, as they directly affect the dispersibility and the flow of the composition.  Furthermore Fukui et al. make note of various means by which the viscosity can be adjusted (paragraphs 25, 27, 31, 112, 114) such that optimizing and adjusting the viscosity of the composition therein is something that is disclosed therein.  From this a silicone composition that meets this requirement would appear to be the inevitable result of optimizing and adjusting the properties of Fukui et al. such that this property would have been obvious.

	In this manner, each of the components (A) to (F) are taught by Fukui et al. and adjusting the ratio and obtaining a composition having the necessary properties would have been obvious to the skilled artisan.  IN this manner the composition of claim 1 is rendered obvious.
	For claim 2 see paragraph 31 which teaches, as a preferred range, 90 to 97 wt% of filler (based on 100 parts alkenyl siloxane) which falls completely within the claimed range.
	For claim 3, note that supra regarding optimizing these properties.  Note too that Table 2 shows various compositions meeting this W/mK requirement.
	For claims 4 and 6 note that paragraph 150 teaches various silanes meeting this requirement.  Note too that paragraph 153 teaches treating the filler with these compo-nents.
	For claim 5 note that this is a product by process limitation that does not appear to lend any patentable distinction over the actual product, i.e. the surface treated filler.
	For claim 7 see paragraph 	155 which teaches such siloxanes.  Note too working examples that use such a siloxane, such as Practical Example3, paragraph 183.
	For claim 8, please see paragraph 165 which refers to the addition of titania which meets the requirement of a heat resistance imparting agent.  See paragraph 73 of the specification.
	For claim 9, see paragraph 30 which teaches the required alumina (aluminum oxide) requirement.
	For claims 10 to 15, see paragraph 167 as well as the entirety of the teachings in Fukui et al., which refer to the curable composition.  See also paragraph 2 which refers to electronic devices.  See also paragraph 30 which refers to electrical insulation properties. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
7/6/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765